Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Annual Report of V Media Corporation, a Delaware corporation (the "Company"), on Form 10-K for the year ended June 30, 2012, as filed with the Securities and Exchange Commission (the "Report"), Guojun Wang, Chief Executive Officer of the Company, does hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. ss. 1350), that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated: September 27, 2012 /s/ Guojun Wang Guojun Wang Chief Executive Officer (Principal Executive Officer) [A signed original of this written statement required by Section 906 has been provided to V Media Corporationand will be retained byV Media Corporation and furnished to the Securities and Exchange Commission or its staff upon request.]
